DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on August 6th, 2021 is acknowledged.  The traversal is on the ground(s) that groups I and II are not independent and distinct. This is not found persuasive because as explained in the requirement for restriction on record there would be at least a burden to the examiner due to different classifications and fields of search. Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on January 10th, 2018 (KR10-2018-0003444). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated January 2nd, 2019, July 19th, 2019, and March 8th, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerinen et al. (US 2017/0140577 A1) in view of Scavezze et al. (US 2017/0004655 A1).
Regarding claim 1, Westerinen teaches an optical system comprising: 
	an image generator configured to output beams corresponding to red (R), green (G), and blue (B) image signals for configuring a virtual image (See, e.g., light engine 204 in Fig. 3 and paragraph [0047] which explains that there can be RGB LEDs as a light source, meeting this limitation); 
	a multipath optical element (See, e.g., light guide 202 in Fig. 3 which includes optics 302 and 304 and lens/light valve 308); 
	comprising a diffraction grating (See, e.g., paragraph [0049] which explains that optics 302 can comprise a switchable Bragg grating among other things) and an outcoupler (See, e.g., optics 304 in Fig. 3), wherein parts of the output beams are diffracted by the diffraction grating and other parts of the output beams are transmitted through the multipath optical element, wherein (See, e.g., Fig. 3 which shows light passing through optics 302, i.e. being diffracted when optics 302 comprise a switchable Bragg grating, and passing into both optics 304 and lens/light valve 308 so it can be said that parts of the output beams are diffracted and transmitted in this way); 
	the diffracted beams are exited from the multipath optical element by the outcoupler (See, e.g., Fig. 3 which shows this).
	Westerinen lacks an explicit disclosure of an infrared (IR) image signal obtained from an IR light source; a first camera configured to detect a reflected pattern of an IR beam among the exited beams from the multipath optical element; an IR filter diffraction element configured to transmit an IR beam among the transmitted beams by the diffraction grating and project the IR beam toward an object of a real world; a second camera configured to detect a reflected pattern of the projected IR beam reflected by the object of the real world; and a processor configured to determine a line of sight of a user based on the reflected pattern  detected by the first camera, and to determine depth information of the object of the real world based on the reflected pattern detected by the second camera. 
	However, in an analogous AR/VR field of endeavor Scavezze teaches the use of an IR image signal obtained from an IR light source, with multiple cameras configured to detect reflected patterns of both a user’s eye to determine line of sight and a real world object to determine depth information (See, e.g., paragraphs [0021]-[0025] which explain these concepts). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Westerinen to include an IR system for gaze/depth tracking in the light guide of Westerinen (Note that paragraph [0031 of Westerinen discloses that the light guide 302 may include eye tracking hardware among other things), as taught by Scavezze, for the purpose of having more functionality in the device. 
Regarding claim 2, Westerinen in view of Scavezze teaches the device set forth above and further teaches a beam steering element provided on a side surface of the IR filter diffraction element and configured to control a direction in which the IR beam projected from the IR filter diffraction element is projected toward the object of the real world, based on the determined line of sight of the user (Note that the surface that has the diffraction pattern can be considered to be “a side surface” as it is technically a side of the filter, and that turning the grating on/off controls where the beams go, i.e. steers them, and as modified above since gaze is being tracked when the grating is switched between modes it can be said that the line of sigh of the user has some impact on whether the user is looking at the display or the projected image).
Regarding claim 3, Westerinen in view of Scavezze teaches the device set forth above and further teaches wherein the processor is further configured to determine an electrical signal applied to liquid crystals of the beam steering element, based on the determined line of sight of the user (Note that a Bragg grating uses liquid crystal to be switchable, and as explained in the rejection of claim 2 switching the grating between modes would result in this limitation being met).
Regarding claim 6, Westerinen in view of Scavezze teaches the device set forth above and further teaches wherein the IR beam projected from the IR filter diffraction element is converted to have a certain structure based on a structure of the IR filter diffraction element (Note this is necessarily the case, as the structure of the beam after passing the filter is whatever the filter allows it to be based on its structure and mode of operation).
Regarding claim 8, Westerinen in view of Scavezze teaches the device set forth above and further teaches a sensing unit configured to measure motion of the user, wherein the processor is further configured to determine a cycle of determining the depth information of the object of the real world, based on the motion of the user (Note that as modified above the device of Westerinen includes a depth sensing system, and paragraphs [0023]-[0027] explain that various options are available to measure depth and motion of the user in a cycle that is repeated, meeting this limitation).
Regarding claim 9, Westerinen in view of Scavezze teaches the device set forth above and further teaches wherein the image generator is further configured to sequentially output the beams corresponding to the R. G. B. and IR image signals, based on time (Note that this is how the device works in normal operation, as the images and beams would not be correct if they were not output at the right times).
Regarding claim 10, Westerinen in view of Scavezze teaches the device set forth above and further teaches wherein the image generator comprises a light output element configured to output the beams by combining the IR image signal with each of the R, G. and B image signals (Note that as the output optics cited above pass the IR image signal and the RGB signals together, this limitation is met).

Allowable Subject Matter
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art, alone or in combination, fails to teach wherein the processor is further configured to control an angle of the beam steering element based on the determined line of sight of the user.
Regarding claim 5, the prior art, alone or in combination, fails to teach wherein the processor is further configured to determine distortion of the reflected pattern detected by the second camera, by comparing the reflected pattern detected by the second camera, to a pattern of the IR beam projected toward the object of the real world, and to determine the depth information based on the determined distortion.
Regarding claim 7, the prior art, alone or in combination, fails to teach wherein the processor is further configured to: change a structure of the IR filter diffraction element in a preset time cycle, and determine an IR region in reflected patterns of projected IR beams having different structures due to the change in the structure of the IR filter diffraction element, by comparing the reflected patterns.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872